Citation Nr: 1031925	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Veteran testified at an April 2005 hearing at the RO.  A 
transcript of the hearing has been associated with the file.

In a May 2007 decision, the Board denied the Veteran's claim of 
entitlement to service connection for low back disorder.  The Veteran 
appealed the Board's decision to the United States Court of Appeals 
for Veterans' Claims (Court).

The Court granted the parties' Joint Motion for Remand of the Board's 
May 2007 decision.  Pursuant to the actions requested in the August 
2008 Joint Motion, the Court vacated the Board's decision and 
remanded this matter to the Board for readjudication with 
instructions to address the Veteran's complaints of an in-service 
back injury that were reported at an April 1973 medical examination 
the month following the Veteran's discharge from military service.

In October 2009, the Board requested an opinion from an 
independent medical expert (IME) pursuant to 38 C.F.R. § 
20.901(d) (2009).  That opinion was obtained and associated with 
the VA claims file in November 2009.  In April 2010, the 
undersigned requested that the physician who provided the IME 
opinion clarify his opinion.  Accordingly, an addendum opinion 
dated in May 2010 was obtained and associated with the claims 
file.

Thereafter, the Veteran and his attorney were provided a copy of 
the IME addendum opinion and provided a period of 60 days to 
respond.  In July 2010, the Veteran responded that he was 
submitting an argument from his attorney and waived the right to 
have his case remanded to the RO for review of the evidence he 
was submitting.  

In an August 2010 statement, the Veteran's attorney asserted that 
the evidence of record affirmatively reflected that the Veteran's 
currently diagnosed low back disorder was first manifested during 
his active military service and that the requirements for an 
award of service connection had been met.


FINDING OF FACT

A current low back disorder as likely as not had its onset in 
active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a low back 
disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Regarding the claim of entitlement to service connection for a 
low back disorder, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not be 
further considered.

Laws and Regulations

The Veteran contends that his claimed low back disorder, 
currently diagnosed as degenerative disc disease of the lumbar 
spine, is related to his military service.  In particular, he has 
asserted that evidence of record showed in-service complaints of 
low back pain as well as complaints of back pain immediately 
following his discharge from military service.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).
 
Factual Background

Service treatment records dated in May 1970 and July 1972 documented 
complaints of low back pain.  The Veteran's February 1973 separation 
examination report did not reveal any notations of low back 
abnormalities. 

The Veteran's service treatment records do not document his being in 
a body cast for any amount of time.  Records do show that he injured 
his left shoulder playing football and that his left arm was in a 
sling for several weeks.  The Board notes that the Veteran is 
currently service-connected for degenerative joint disease of the 
acromioclavicular joint of the left shoulder, which resulted from an 
in-service football injury.

An April 1973 VA examination, an evaluation performed almost 
immediately after the Veteran left military service, documented the 
Veteran's description of low back pain as well as his assertion that 
his back began bothering him during his military service.  Physical 
examination findings were within normal limits except for the pain in 
the low back.  The examiner diagnosed chronic low back strain, by 
history.  X-rays of the low back performed in May 1973 revealed mild 
dextroscoliosis, but no other significant abnormalities.

VA treatment records dated in December 1977 documented the Veteran's 
complaint of low back pain.  At that time, the Veteran was diagnosed 
with chronic muscular strain, probably secondary to an anxiety 
component.  X-rays showed minimal dextro convex scoliosis at the L1-
L2 level; all other findings were normal.

Private treatment records from the MacGregor Clinic dated in December 
1977 revealed a diagnosis of low back pain.  A January 1978 treatment 
note from the Bone and Joint Clinic documented a diagnosis of 
myofascitis.  

Additional VA treatment records dated in June 1978 showed a diagnosis 
of musculoskeletal pain syndrome.  A November 1982 VA treatment 
record indicated that the Veteran had a continuing diagnosis of 
"myofascitis - back."

VA treatment notes dated from 2000 to 2002 showed continued treatment 
for low back pain, lumbar scoliosis, and back strain.  VA X-rays of 
the lumbar spine conducted in January 2000 showed right lateral 
lumbar scoliosis and minor degenerative changes.  A June 2001 VA X-
ray of the lumbar spine revealed degenerative changes and 
degenerative disc disease at L2-3 that had progressed since prior 
examination.  Minor dextroscoliosis was noted to be more apparent 
than on the prior examination.

A February 2002 VA lumbar spine MRI report listed findings of 
multilevel degenerative disc disease in the lumbar spine (most 
significant at L2-3 level, with circumferential disc bulge at that 
level with left greater than right foraminal compromise but no 
central canal stenosis), left lateral L4-5 disc herniation without 
compression of the exiting left L4 root, and relatively mild facet 
degenerative changes at multiple levels. 

In a September 2003 VA spine examination report, the examiner 
diagnosed mechanical low back pain secondary to multilevel 
degenerative disc disease and stated that the Veteran's current low 
back condition was not at least as likely as not related to the 
accident in-service.  It was indicated that it was more likely that 
the Veteran's current low back condition was related to the injury he 
sustained during recent years and the degeneration was due to aging.

In a May 2004 letter, Dr. F. J. J. indicated that he had been 
treating the Veteran for severe lumbar disc degeneration especially 
at L5 and L1.  He stated, "[i]t is my opinion that this condition is 
related to an injury that must have occurred at least 30 years ago.  
[The Veteran] described an injury that occurred to him while in the 
military, stationed in Japan, that caused him to be in a body cast 
for six months.  There is a substantial factor that this trauma began 
the process of disc degeneration that we find in this patient 
today."

Additional VA treatment notes dated in 2004 and 2005 showed findings 
of chronic pain syndrome, chronic low back and right leg pain, 
sciatic pain, and chronic right L5-S1 radiculopathy.  VA MRI reports 
dated in 2004 revealed levoscoliosis, multilevel degenerative disc 
disease and facet arthropathy with multilevel canal narrowing, 
increased intervertebral disc space narrowing at L2-3, mild 
intervertebral disc space narrowing present at L5-S1, slight increase 
in extent of hypertrophic degenerative disease on vertebral body 
margins anteriorly at several levels, broad left paracentral L2-3 HNP 
(herniated nucleus pulposus), continued severe left foraminal 
stenosis, interim enlargement of the right paracentral L5-S1 HNP with 
stable mild bilateral foraminal stenosis, and stable moderate 
foraminal stenosis at L3-4 with mild canal stenosis.  

A July 2004 Social Security Administration (SSA) disability 
determination report listed a primary diagnosis of disorders of the 
back and a secondary diagnosis of history of polysubstance dependence 
in remission.

A March 2005 SSA disability determination report listed a primary 
diagnosis of diabetes mellitus and a secondary diagnosis of disorders 
of the back (discogenic and degenerative).

In a September 2005 VA spine examination report, a VA examiner listed 
a detailed history of the Veteran's low back complaints.  The record 
was noted to show that the Veteran complained of back pain and/or 
developed acute low back strain following a 1988 assault, moving a 
snowblower in January 1994, and a 1997 motor vehicle accident.  The 
examiner diagnosed mild right left SI radiculopathy with herniated 
disc at L5/S1 and degenerative disk disease.

Following the September 2005 VA examination of the Veteran, the 
examiner opined that he did not find any strong evidence that the 
present degenerative disk disease and right S1 radiculopathy were due 
to service-connected injury.  He concluded, "The X-ray of the lumbar 
spine remained normal for years since the service.  If [the Veteran] 
had the service-connected injury, I believe that there will be some 
disk space narrowing on the regular lumbar spine X-ray in the 1970's; 
however, this did not happen, therefore the degenerative disc disease 
is most likely due to the long history of his work, not due to the 
service-connected injury."

A March 2008 VA lumbar spine X-ray report revealed right lateral 
scoliosis and multilevel degenerative disc disease with degenerative 
changes.  An August 2009 VA treatment record showed that the Veteran 
presented with complaints of low back pain.  The examiner assessed 
acute exacerbation of chronic low back pain which he has had since 
1973.  A lumbar spine X-ray report dated in August 2009 reflected 
severe degenerative joint disease at L2-L3 and L5-S1 as well as 
degenerative changes of the facets at L5-S1.   

In October 2009, the Board requested an IME opinion as to whether it 
was at least as likely as not that the Veteran's current degenerative 
disc disease of the lumbar spine was a result of his military 
service.  The medical expert was to address the Veteran's in-service 
complaints of low back pain as well as his post-service complaints of 
back pain, in particular in April 1973.  He was also to comment on 
the significance of the January 1978 and November 1982 diagnoses of 
myofascitis as well as the Veteran's history of multiple post-service 
back injuries.  Additionally, the medical expert was to comment on 
the medical opinions already of record, expressing agreement or 
disagreement with each.

In his November 2009 IME opinion, Dr. D. M. stated that "[i]n my 
opinion, it is not at least as likely as not that the Veteran's 
current degenerative disc disease of the lumbar spine is a result of 
his military service."  He indicated that he based this conclusion 
on the service treatment records which showed that the Veteran did 
not complain of back pain at the time of his left shoulder injury in 
1971.  The physician found that it was highly unlikely that the 
Veteran sustained any significant damage to his lumbar spine without 
realizing it.  In addressing the Veteran's multiple diagnoses of 
myofascitis, Dr. D. M. stated that it was "[m]ore than likely" that 
the Veteran "has had lumbar degenerative disc disease with 
discogenic pain for several decades.  This may have started either 
before he entered the service or during his time in the service, 
although I do not believe that it is directly related to the injury 
and fall that he suffered in 1971."  Additionally, the physician 
noted that "the findings of normal lumbar spine x-rays in the 1970's 
do not exclude the possibility that degeneration had been occurring.  
Again, this most likely had started before the patient entered the 
service, even though he may not have been symptomatic at the time."

Thereafter, the Board found that the November 2009 IME required 
clarification.  Accordingly, the Board requested that Dr. D. M. 
revisit his November 2009 IME opinion and furnish an opinion 
clarifying his rationale and conclusions with regard to whether the 
Veteran's currently diagnosed degenerative disc disease of the lumbar 
spine clearly and unmistakably pre-existed his enlistment into the 
military service and, if so, whether there also was clear and 
unmistakable evidence that the pre-existing disease was aggravated 
(meaning chronically worsened or permanently increased in severity) 
during his active military service beyond its natural progression.  
If Dr. D. M. found that the Veteran's degenerative disc disease of 
the lumbar spine did not pre-exist his military service, he was 
requested to indicate whether it was at least as likely as not that 
the Veteran's currently diagnosed degenerative disc disease of the 
lumbar spine was due to any incidence of his military service.

In his May 2010 clarification opinion, Dr. D. M. stated that 
based on the medical evidence, the Veteran's currently diagnosed 
degenerative disc disease did not clearly and unmistakably pre-
exist his enlistment into service.  The physician further opined 
that it was at least as likely as not that the Veteran's 
currently diagnosed degenerative disc disease had its onset in 
service.  However, the physician noted that there was no evidence 
that the Veteran's currently diagnosed degenerative disc disease 
was etiologically related to his active duty service.  He opined 
that the Veteran's current diagnosis and disability was more 
likely related to normal aging, although he did acknowledge that 
it was at least as likely as not that the disability began during 
his time in service. 

Analysis

As discussed above, post-service VA and private treatment records 
showed that the Veteran was treated for multiple low back 
disorders.  Hickson element (1) is therefore met.

With respect to Hickson elements (2) and (3), a review of the 
available service treatment records does reveal complaints of low 
back pain in May 1970 and July 1972.  Evidence of record further 
showed consistent complaints of low back pain related to events 
during active service that began shortly after service discharge 
in 1973.  In addition, there are conflicting medical nexus 
opinions concerning the onset date and etiology of the Veteran's 
claimed low back disorder.  The Board acknowledges the negative 
medical opinions of the VA examiners in the September 2003 and 
September 2005 VA examination reports of record.  However, based 
on the findings in the May 2004 private medical opinion as well 
as the November 2009 and May 2010 IME opinions, the Board 
concludes that there is support for the conclusion that the 
Veteran's claimed, current low back disorder had its onset during 
his period of active military service.  After consideration of 
all of the evidence, the Board finds it is as likely as not that 
the Veteran's low back disorder was incurred during his period of 
active military service.  Thus, Hickson elements (2) and (3) are 
found to be met.

Based on the foregoing, the Board finds that the evidence of 
record is at least in equipoise with regard to this claim.  
Therefore, with application of the benefit of the doubt doctrine, 
service connection for a low back disorder, is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  As such, the appeal is granted.




ORDER

Entitlement to service connection for a low back disorder is 
granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


